                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH
                            CIVIL ACTION NO. 5:19CV-P74-TBR

JERRY L. CLARK, JR.                                                                     PLAINTIFF

v.

JUDGE JAMES T. JAMESON et al.                                                       DEFENDANTS


                                  MEMORANDUM OPINION

       Plaintiff Jerry L. Clark, Jr., filed the instant pro se 42 U.S.C. § 1983 action proceeding in

forma pauperis. By Memorandum Opinion and Order entered July 31, 2019, the Court

conducted initial review of the complaint pursuant to 28 U.S.C. § 1915A (DN 8). The Court

found that Plaintiff’s claims as stated in the complaint must be dismissed for failure to state a

claim upon which may be granted and for seeking monetary relief from a defendant immune

from such relief. However, citing LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013)

(“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his complaint even when the

complaint is subject to dismissal under the [Prison Litigation Reform Act].”), the Court gave

Plaintiff the opportunity to amend his complaint to name one of the Defendants in her individual

capacity. The Court ordered Plaintiff to file an amended complaint within 30 days and warned

him that his failure to do so within the time allotted would result in dismissal of the instant action

for the reasons stated in the Memorandum Opinion and Order.

       More than 30 days have passed, and Plaintiff failed to comply with the Court’s Order or

take any other action in this case. Because Plaintiff failed to file an amended complaint, the
complaint must be dismissed for the reasons stated in the Court’s Memorandum Opinion and

Order (DN 8). Therefore, the Court will enter a separate Order dismissing this action.

Date:     September 18, 2019




cc:     Plaintiff, pro se
        Defendants
4413.010




                                                2
